                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      No. 2:14-cr-63
                                          )
BARBARA GASICH,                           )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       Barbara Gasich has filed an Emergency Motion for Reduction in Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A), as Amended by the First Step Act of 2018. [DE

370]. For the reasons set forth below, the motion is GRANTED.

                                       Background

       Barbara Gasich is currently serving a 3-year sentence for filing false tax refund

claims. When I sentenced Barbara Gasich and her husband, George Gasich, back in

August 2016, I staggered their sentences so that one parent could always be around for

their young child who still lived at home. George Gasich served his 36 month sentence

first, and then Barbara was scheduled to report 30 days after his release, or by June 25,

2019, for her 36 month term of imprisonment.

       Just a few days before her report date, on June 20, 2019, Gasich filed a motion for

an extension of time to report to the Bureau of Prisons due to a recent biopsy which

indicated she had metastatic breast cancer. [DE 360.] I granted her a 30-day extension

of time to report. [DE 362.] Gasich filed a second motion for extension of time to report
to the BOP. [DE 363.] The Government opposed this motion due to inconsistent and

inadequate medical documentation Gasich had provided. [DE 364.] I denied the

second motion for extension of time to report [DE 365], and Gasich did timely report to

the BOP on July 25, 2019.

                                        Discussion

       The instant motion requests compassionate release. Prior to the First Step Act,

Section 3582(c)(1)(A) provided that only the BOP could bring a motion for

compassionate release. However, Section 603(b) of the Act amended this provision to

permit a defendant to bring such a motion as well. Specifically, the Act provides that

the Court, upon motion of the defendant after the lapse of 30 days from the receipt of a

request by the warden of the facility1, may reduce the term of imprisonment after

considering the facts set forth in section 3553(a), if it finds that “extraordinary and

compelling reasons warrant such a reducton.” 18 U.S.C. § 3582(c)(1)(A)(i). In the

Commentary, the Commission elaborated on what are “extraordinary and compelling

reasons” which include the defendant is suffering from a terminal illness or the

defendant is suffering from a serious medical condition that substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional

facility and from which she is not expected to recover. U.S.S.G. § 1B1.13.

       I find that there are extraordinary and compelling reasons to release Gasich in

this case. Notably, the Government agrees and supports the motion for compassionate



       1
        In this case, the warden received Gasich’s request for release on August 3, 2019,
but no final decision has been made by the BOP yet. [DE 370-1.]


                                              2
release. [DE 372.] With the current motion, Gasich has submitted specific medical

documents from the providers associated with the Federal Medical Center-Carswell in

Fort Worth, Texas (where she is being housed), which show that Gasich’s condition has

rapidly deteriorated since her admission at the end of July. Gasich’s Stage 4 metastatic

breast cancer has spread to her bones, several lymph nodes, chest muscle, wall, liver,

has metastasized to her brain, and is indicative of a rapidly progressive breast cancer.

[DE 370-3 at 94; 370-6.] According to FMC-Carswell’s medical personnel, a person

suffering from Gasich’s condition has a median survival of four months. [Id. at 32, 39.]

Additionally, the records show that an emergency room doctor saw Gasich on August

28, 2019, and stated they “[a]ll [are] in agreement regarding [her] poor prognosis” and

that “compassionate discharge from prison will now be expedited.”2 Id. at 39. Gasich is

therefore suffering from a terminal illness, which qualifies as an extraordinary and

compelling reason for her release. See, e.g., United States v. Beck, No. 1:13-CR-186-6, 2019

WL 2716505, at *7-8 (M.D.N.C. June 28, 2019) (finding extraordinary and compelling

reasons for compassionate release where inmate suffered from invasive breast cancer).

       In considering the required factors under section 3553(a), I note that the history

and characteristics of the defendant has changed, as has the need for the sentence

imposed to provide the defendant with medical care in the most effective manner. 18

U.S.C. § 3553(a)(1), (a)(2)(D). In particular, Gasich’s history and characteristics now

include her diagnosis of terminal cancer. Additionally, while she is certainly receiving

       2
        Government counsel has been in contact with individuals at the BOP who are
proceeding with the required administrative review and processing Gasich’s request internally.
However, the BOP stated it did not object to the Government joining Gasich’s motion for
compassionate release. [DE 372 at 2.]

                                               3
medical care at the BOP, there are challenges associated with that, not the least of which

is that Gasich’s access to medical specialists and sub-specialists is more limited in the

BOP than in the community. [DE 370-8 at 2-5.] Finally, I have taken note of the letters

of support submitted by Gasich’s friends and family, who will be able to support Gasich

at her home in Florida during this difficult time. [Id. at 8-19.]

       In sum, I find that extraordinary and compelling circumstances are present in

this case and warrant the result of compassionate release. Gasich’s terminal breast

cancer which is progressing and spreading at a rapid rate, combined with the

Government joining this motion, and the BOP’s own medical personnel who recognize

the poor prognosis and have also recommended a compassionate discharge all support

my conclusion.

                                        Conclusion

       For the reasons set forth above, the Emergency Motion for Reduction in Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A), as Amended by the First Step Act of 2018 [DE 370]

is GRANTED. IT IS ORDERED that Defendant Barbara Gasich’s term of imprisonment

is hereby reduced to a sentence of time served. It is FURTHER ORDERED that Barbara

Gasich shall be released from the custody of the Bureau of Prisons as soon as the release

plan is implemented, and travel arrangements can be made. The Clerk of Court is

ORDERED to send a copy of this Order to the Warden of the Federal Medical Center-

Carswell in Fort Worth, Texas.




                                              4
SO ORDERED.

ENTERED: September 9, 2019

                                 /s/ Philip P. Simon
                                 PHILIP P. SIMON, JUDGE
                                 UNITED STATES DISTRICT COURT




                             5
